internal_revenue_service amended number release date index number ------------------------------------ -------------------------------- ------------------------------ - - department of the treasury washington dc person to contact --------------------------- id no --------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc ita b04 - plr-161791-03 date date legend legend taxpayers ------------------------------------ ---------------------------------------------------------------- taxpayers’ daughter -------------------- county ----------------------------- state ------------- date --------------------------- date -------------------------- date -------------------------- x ----------------- y ---------------- z --------------- plr-161791-03 dear ----------- this is in reply to a request for a ruling dated date concerning the proper tax treatment of the taxpayers transfer of a tenancy_in_common interest_in_real_property to their daughter as discussed below facts on date the taxpayers acquired a one hundred percent community_property interest_in_real_property from an inter_vivos_trust the property is located in county of state and is used as a residential_rental_property the property was encumbered on date by a recourse loan that has a current balance of dollar_figurex and is secured_by a deed_of_trust the property has a current fair_market_value of approximately dollar_figurey and an adjusted_basis as of date of dollar_figurez upon receipt of this ruling the taxpayers wish to give their daughter a gift of a fifty percent undivided tenancy_in_common interest in the property through a grant deed the taxpayers will retain a fifty percent undivided community ownership_interest in the property and will remain the sole obligors for the loan that encumbers the property however the daughter will enter into a written_agreement with her parents whereby she will be responsible for repaying one half of the loan’s principal balance computed as of the time of the transfer of the interest in the property to her thereafter the property will continue to be used as a residential_rental_property for a period of time but will eventually become the daughter’s principal_residence the taxpayers represent that at the appropriate time they will exercise their right under sec_453 of the internal_revenue_code to elect out of the installment_method rulings requested the following rulings are requested the transfer of a fifty percent undivided tenancy_in_common interest in the property from the taxpayers to their daughter will be treated as a sale_or_exchange for capital_gain tax purposes under sec_1001 to the extent of the amount of the consideration which the taxpayers receive from their daughter for that interest the amount of the consideration received by the taxpayers from their daughter for the fifty percent undivided tenancy_in_common interest in the property will equal one half of the principal balance of the loan by which the property is encumbered determined as of the date of the transfer to their daughter the ruling_request was supplemented and amended on date date and date plr-161791-03 the taxpayers’ combined basis in their fifty percent interest in the property immediately_after_the_transfer of the property to their daughter will be one half of the property’s adjusted_basis immediately before such transfer the transfer of the property from the taxpayers to their daughter will not result in any income_from_discharge_of_indebtedness under sec_61 to the taxpayers the transfer described in ruling_request number above will be treated as a gift under sec_2501 to the extent it is not treated as a sale_or_exchange under sec_1001 the daughter’s basis in her fifty percent interest in the property immediately_after_the_transfer to her will be the sum of a the greater of i the amount of consideration paid_by the daughter for her interest in the property or ii one half of the taxpayers’ adjusted_basis in the property at the time of such transfer and b the amount of increase if any in basis authorized by sec_1015 for gift_tax paid law and analysis of income_tax issues sec_61 provides that gross_income includes income_from_discharge_of_indebtedness sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received sec_1012 provides that the basis_of_property shall be its cost sec_1_1001-2 of the income_tax regulations provides generally that the amount_realized from a sale_or_other_disposition of property includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition sec_1_1001-2 ii provides that the sale_or_other_disposition of property that secures a recourse_liability discharges the transferor from the liability if another person agrees to pay the liability whether or not the transferor is in fact released from liability a disposition of property includes a gift of the property sec_1_1001-2 iii plr-161791-03 although the taxpayers will remain the sole obligors for the recourse loan that encumbers the property under the agreement their daughter will be responsible for repaying one half of the loan’s principal balance computed as of the time of the transfer of the interest in the property to her thus under sec_1_1001-2 the taxpayers will be discharged from liability to that extent under 331_us_1 l947 if a taxpayer sells property subject_to a mortgage that is equal to or less than the value of the property then the amount of the mortgage is properly included in the amount_realized on the sale however since the property transferred to the daughter will have a fair_market_value in excess of the portion of the loan principal which the daughter will agree to pay no assets offset by the obligation of the loan will be made available to taxpayers by their daughter’s agreeing to repay a portion of the loan with respect to ruling_request we conclude that the transfer of a fifty percent undivided tenancy_in_common interest in the property from the taxpayers to their daughter will be treated as a sale_or_exchange for capital_gain tax purposes under sec_1001 to the extent of the amount of the consideration which the taxpayers receive from their daughter for that property interest we hold for ruling_request that since the taxpayers represent that they will elect out of the installment_method the amount of the consideration received by the taxpayers will equal one half of the principal balance of the loan by which the property is encumbered determined as of the date of the transfer to their daughter in ruling_request since the taxpayers’ will transfer a fifty percent undivided tenancy_in_common interest in the property to their daughter in consideration for her agreeing to pay one half of the principal balance of the loan by which the property is encumbered we conclude that the taxpayers’ combined basis in their fifty percent interest in the property immediately_after_the_transfer of the property to their daughter will be one half of the property’s adjusted_basis immediately before such transfer for ruling_request we conclude that the transfer of the property from the taxpayers to their daughter will not result in any income_from_discharge_of_indebtedness under sec_61 law and analysis of gift_tax issues sec_2501 imposes a tax on the transfer of property by gift by an individual resident or nonresident sec_2502 provides generally that the tax imposed by sec_2501 shall be an amount equal to the excess of -- a tentative_tax on the aggregate sum of the taxable_gifts for the calendar_year and for each of the preceding_calendar_periods over plr-161791-03 sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible a tentative_tax on the aggregate sum of the taxable_gifts for each of the preceding_calendar_periods sec_25_2511-2 of the gift_tax regulations provides that as to any property of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year sec_1015 provides that if the property was acquired by gift after date the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be such fair_market_value sec_1_1015-4 of the regulations provides that where a transfer of property is in part sale and in part a gift the unadjusted_basis of the property in the hands of the transferee is the sum of - whichever of the following is the greater i the amount of consideration paid_by the transferee for the property or ii the transferor’s adjusted_basis for the property at the time of the transfer and the amount of increase if any in basis authorized by sec_1015 for gift_tax paid accordingly for ruling_request we conclude that the transfer by the taxpayers of a fifty percent undivided tenancy_in_common interest to their daughter under the circumstances described above will be treated as a gift to the extent it is not treated as a sale_or_exchange under sec_1001 plr-161791-03 finally for ruling_request we conclude that the daughter’s basis in her fifty percent interest in the property is the greater of the amount of consideration paid_by the daughter for the property or the same as the taxpayers’ the preceding owners adjusted_basis and the amount of increase if any in basis authorized by sec_1015 for gift_tax paid caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under ' except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george wright assistant branch chief office of associate chief_counsel income_tax accounting cc
